Dewey, J.
1. The evidence offered to show that the defendant was not an authorized agent for the sale of liquors, to whom liquors might be sold for such purpose, and that the plaintiffs knew the illegal purpose for which the defendant purchased the liquors, was competent; and in aid of establishing this fact the evidence of former sales by this firm, and of bills and receipts from the plaintiffs to the defendant, made and delivered by the plaintiffs on the occasion of such sales, indicating the place of business of the defendant, was also competent. Hubbell v. Flint, 13 Gray, 277.
2. The evidence of the city clerk of Boston, with his record of licenses granted, was competent upon the question whether the plaintiffs were, licensed to make sales in Boston, and it was not necessary as preliminary to this proof to give notice to the plaintiffs to produce their license. The defence assumed that they had no license. It was not an attempt to give secondary evidence of the contents of a written paper, but to show by the records that no-such document existed.
3. The evidence that the goods were marked and sent to Lawrence by the plaintiffs, and the introduction of the freight business books, for the purposes for which they were offered, were competent.
4. We perceive no ground for any objection that the court did not instruct the jury that the defendant had by his testimony, given on the trial, waived all defence to the action, set up in his answer. -No such instructions were asked of the court, and if asked for, they could not have been properly given.

Exceptions overruled.